United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-40148


KEVIN NIXON; BRANDON ANCELET

                     Plaintiffs - Appellants

     v.

BURYL WHEATLEY; PD GEORGE COMPANY

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
           for the Eastern District of Texas, Beaumont
                          No. 1:05-CV-51
                       --------------------

Before KING, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     “A party must reserve its right to appeal prejudgment

rulings in the offer of judgment, otherwise no appeals from

judgment will be allowed.”     Ramming v. Natural Gas Pipeline Co.

of Am., 390 F.3d 366, 370 (5th Cir. 2004) (emphasis in original).

Plaintiffs’ failure to do so here extinguished their right to

appeal, and their subsequent statement purporting to reserve this

right could not resurrect it.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     The Motion to Dismiss the Case is GRANTED.    Appeal

DISMISSED.   Costs shall be borne by plaintiffs.




                                 2